IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

CRIMINAL MINUTES — Competency /Detention

 

 

 

Case No.: 7:18-MJ-00149 Date: 5/14/2019
Defendant: Brian David Hill, custody Counsel: Randy Cargill, FPD
PRESENT: JUDGE: Robert S. Ballou TIME IN COURT: 20 min
Deputy Clerk: K. Brown
Court Reporter: K. Brown/FTR
U.S. Attorney: Charlene Day
USPO: Jason McMurray
INITIAL APPEARANCE

Defendant(s) advised of charges, rights and nature of proceedings.

Defendant, through counsel, concedes that the government has probable cause to proceed.

Government has no objection to defendant being released on bond.

Deft. released on bond. Bond set at $20K Unsecured. Appearance bond and Order Setting Conditions of
Release to follow.

KIXIXIX

In addition to the standard conditions of release, the following special conditions of release are imposed:

Xx

The defendant shall abstain from the any use of alcohol or any use or possession of any controlled
substances unless prescribed by a licensed treating physician for a legitimate medical purpose.

The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of
such.

x

The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.

xX The defendant shall not travel outside the Western District of Virginia without first obtaining permission
from the probation officer.

x The defendant shall submit to warrantless search and seizure of his/her person and property as directed by
the probation officer for the purpose of determining if he/she is in compliance with his/her conditions of
pretrial release.

The defendant shall allow the probation officer open communication with any treatment agencies or health

care providers for the purpose of monitoring the defendant's compliance with all treatment requirements.
All adults in home shall submit to warrantless search and seizure of person and property as directed by the
probation officer.

Defendant shall execute a medical form to allow USPO to be able to retrieve your medical records .
Defendant shall be evaluated within 10 days for any mental health treatment and follow any
recommendations.

KX &

Additional Information:

2:30

Parties present and represented by counsel.

Court addresses pending motions on the docket, DE13-Motion for Preparation of Transcript and DE]16-Motion for
Recusal or Disqualification. Court denies DE13 without prejudice—see DE10. Court addresses DE16.
There was no appeal to the USDJ in this matter, so this case will stay before this judge.

Case 7:18-mj-00149-RSB Document 21 Filed 05/14/19 Page1of2 PagelD B&CA4 69

Case 1:13-cr-00435-TDS Document 176-1 Filed 05/15/19 Pane 1 of 2
Parties have received the competency evaluation.

Court addresses defendant. Defendant found to be competent to proceed.

Court advises defendant of the nature of the proceedings.

Deft requests that further proceedings in the supervised release issue be returned to the North Carolina court.

Waiver executed.

Government does not oppose bond.

Deft presents home plan to go back to his mother’s home.

Court addresses defendant’s mother, Roberta Hill. Forest Street, Apt’s 1 and 2, Martinsville VA.

Court addresses defendant. $20K unsecured, cosigned by mother. Mother to be 3 party custodian. Live at Forest
Street, Apt 2. No guns. Warrantless search and seizure. No alcohol or illegal drugs. Report contact with
LEO. Cooperate with USPO. No travel outside the WDVA....exception to travel back and forth to MDNC
for court purposes. Curfew 7pm-8am. No internet until this matter is resolved. Within 10 days, report to
local community services board to be evaluated for mental health treatment. Execute waiver to allow
USPO access to treatment records.

Defendant released on bond.

Adjourned.

2:50

Case 7:18-mj-00149-RSB Document 21 Filed 05/14/19 Page 2o0f2 PagelD BBCA4 70

Case 1:13-cr-00435-TDS Document 176-1 Filed 05/15/19 Pane ? of 2
